Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The amendment and the Request for Continuing Examination filed on 06/28/2021 have been entered. Claims 1-10 remain pending in the application. Claims 1, 3, 5-6, and 8-10 have been amended by the Applicant. Previous objection to the drawings has been withdrawn in light of Applicant’s amendments to claim 1. Previous claims 1-10 are rejections under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph as well under 35 U.S.C. 112(b) or 35 U.S.C. (pre-AIA ) second paragraph, have been withdrawn in light of Applicant’s amendments to claim 1. 
Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Drawings
The applicant’s drawings submitted are acceptable for examination purposes.

Claim Objections and Interpretations

Claim 1 recites the limitations regarding the turning optic that “receives the IR light directly from the IR illumination device”, and further that “the reflected IR light is reflected out of plane relative to the IR illumination device directly toward the collimating optic”, as amended in claim 1. However, the above limitations are objected and interpreted because it is unclear how exactly should the term “directly “ be considered and treated, since e.g. IR light/reflected IR light may pass through different media, windows, plates or transmission optics “directly” i.e. without affecting the direction of the light but at most causing small lateral shift(s) . The above term will be treated according to any of the above options. It is suggested to amend the claim if different meaning of the term and the associated phrase limitations is sought. Claims 2-10 depend on claim 1 and are treated in the same manner. 


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-2, 4-5, and 7-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pierer et al. (hereafter Pierer US 20200026080 A1. 
In regard to independent claim 1, Pierer teaches (see Figs. 1-12) an illumination system (i.e. system/devices of optical engines/laser projectors e.g. 100, 700, 1110e for wearable heads-up displays e.g. 300,400 , see paragraphs [01, 09-19,87-97,107-108, 114, 131-136, 143, 174-176, 195-197, 204-206], as depicted in e.g. Figs. 1-4, 6-7, 11E) having a reduced z-dimensional profile by reflecting light out of plane relative to a light source that generated the light (advantageously with minimized distances between laser diode(s) and reflecting/coupling optics reflecting light out of plane of light sources e.g. 110, 710, 1110, e.g. 110a, IR 710, 1110d, see e.g. paragraphs [89-97,107-108, 114, 131-133, 143-145, 195-197], as depicted in e.g. Figs. 1, 7, 11E), the illumination system (102,202,302,328) comprising: 
an infrared (IR) illumination device that generates IR light (as IR laser diode in 110, 710, 1112, e.g. 110a, IR 710, 1112d, paragraphs [89, 133-135, 176, 195]); 
a collimating optic (as collimating lens e.g. 136(a-d), 1137, also 736, paragraphs [95-98, 143, 195-197]) that collimates light passing therethrough such that a beam of the light is non-diverging after passing through the collimating optic (as collimating lens e.g. 136(a-d), 1137 collimates light passing through, paragraphs [95-98, 143, 195-197]); 
a turning optic (i.e. as director 118 e.g. that reflects light from source e.g. 110 including 110a, or 334 from 1112d, paragraphs [91-95, 112, 143], e.g. Figs. 1A-B, 11E, also applied to Fig. 7) that receives the IR light directly from the IR illumination device ( as 118 (and 334) receives light directly from IR source 110/110a, or 1112d, paragraphs [91-95, 112], e.g. Figs. 1A-B, 11E) and that reflects the IR light as reflected IR light (as 118 (334) reflects light off 118 (334) are reflected light e.g. part of 336, paragraphs [91-95, 112, 143], e.g. Figs. 1A-B, 11E), the reflected IR light having a beam that is diverging (as reflected light is diverging, see paragraphs [91-95, 112, 143, 195-197], as depicted in Figs. 1A-B, 11E, i.e. given no collimating optics);
wherein the reflected IR light is reflected out of plane relative to the IR illumination device directly toward the collimating optic (i.e. as reflected IR light from 118 (334) is reflected directly to 136 (1137) e.g. 136a, from 118(334) and out of plane of 110a-d, 1112a-d, paragraphs [91-95, 195-197], as depicted in Figs. 1A-B, 11E) such that the turning optic is aimed at the collimating optic (as 118 (334) is aimed at collimating lens 136 (136a), or 226, as depicted in Figs. 1A-B, 11E, paragraphs [91-95, 195-197]), 
wherein the collimating optic collimates the beam  of the reflected IR light such that the beam of the reflected IR light is non-diverging after the beam of the reflected IR light passes through the collimating optic, 136, specifically 136a (or 334) collimates reflected IR light beam from IR source  e.g. 118a, 1112d, so that it is non-diverging after passing through collimating lens 118, (334), 736, as depicted in Figs. 1A-B, 11E, paragraphs [91-95, 143, 195-197]), and 
wherein the reflected IR light (reflected light by 118, 334) is then emitted from the collimating optic as collimated IR light having a non-diverging beam (i.e. as reflected light from 118 (334) passed through collimating lens 118a (336, 736) is emitted from 118a (336, 736) as non-divergent, collimated IR light beam, as depicted in Figs. 1A-B, 11E, paragraphs [91-95, 143, 195-197], applied to Fig. 7); and 
a waveguide (i.e. as photonic integrated circuit/combiner waveguide 140, 600, paragraphs [97, 131,141, 141-143) positioned in a fixed position relative to the collimating optic (as 140,600 is at fixed position with respect to collimating optic 118/118a, 736, as depicted in Figs. 1A-B, 6-7,  paragraphs [97, 131-133, 143]), wherein the waveguide includes an input port positioned to receive the collimated IR light (i.e. as part of 140, 600 e.g. 606, 606a receiving the light/IR light from collimating lens 136(a), 736, as explained above and as depicted in Figs. 1A-B, 6-7,  paragraphs [97, 131-133, 143]). 

Regarding claim 2, Pierer teaches (see Figs. 1-12) that the turning optic (i.e. 118(334) reflects the IR light between 30 degrees and 120 degrees out of plane relative to the IR illumination device (i.e. as angle of reflection is in this range as clearly depicted in Figs. 1A, 11E paragraphs [91-95, 112, 143]). 
Regarding claim 4, Pierer teaches (see Figs. 1-12) that the illumination system (e.g. 100) further includes a red, green, blue (RGB) laser device that emits RGB laser light (as leasers 110b-d, 710, 1112 RGB in 710, 1112a-c, see e.g. paragraphs [89-97,107-108, 114, 131-133, 143-145, 195-197], as depicted in e.g. Figs. 1A-B, 7, 11E).  
Regarding claim 5, Pierer teaches (see Figs. 1-12) that the collimating optic (as collimating lens e.g. 136(a-d), 1137, 736) that emits the collimated IR light constitutes a second collimating optic (i.e. collimating lenses 136b-d, parts of 1137 and 736 for 610b-d of RGB lasers e.g. 110b-d, 710, 1112a-c), and wherein the RGB laser light passes through a first collimating optic to produce collimated RGB laser light (i.e. as RGB lasers light passes through 136b-d, 736 optics for RGB laser light e.g. 610b-d, e.g. paragraphs [89-97,107-108, 114, 131-133, 143-145, 195-197], as depicted in e.g. Figs. 1A-B, 6-7, 11E). 
Regarding claim 7, Pierer teaches (see Figs. 1-12) that the illumination system (e.g. as optical engines 100,700, 1100e are implemented to wearable heads up display(s) WHUD 300, 400, see paragraphs [01-02, 87-97,107-108, 114, 131-136, 143, 174-176, 195-197, 204-206], Figs. 1-4, 6-7, 11E) further includes a display module assembly (DMA) (i.e. as e.g. WHUD including optical engine/projector e.g. 100, 700, 1100e, as 302, combiners/optics 304,308 as well as MEMS scanning mirror e.g. 318, paragraphs [87-97,107-108, 114, 131-136, 143]) that includes a microelectromechanical scanning (MEMS) mirror system (i.e. as digital micromirror scanning mirror 318, paragraphs [108, 12-113, 02, 87]).  
Regarding claim 8, Pierer teaches (see Figs. 1-12) that the DMA imaging units (as WHUD with optical engine, combiners, scanning mirror) optically combines the collimated IR light (from IR laser from 11a, IR 710, 1112d) with laser light generated by a red, green, blue (RGB) laser device (as laser light from RGB lasers 110b-d, 710, 1112a-c, and IR laser light is combined into aggregate beam e.g.142, 612, 336, see paragraphs [17-18, 87, 97, 110, 115, 140, 195], as depicted in e.g. Figs. 1A-B, 3-4, 6, 11E).  
Regarding claim 9, Pierer teaches (see Figs. 1-12) that the waveguide (140, 600) directs the collimated IR light towards an eye of a user of the illumination system (as optical engine/projector 100, 700, 1100e with 140, 600 including collimated IR light, is implemented in WHUD, directing IR light to eye , e.g. 306 of the user of the WHUD, as depicted in Figs. 1, 3-4, 7, 11e, paragraphs [01-02, 87-97,107-108, 113-115, 131-136, 143, 195-197]). 
Regarding claim 10, Pierer teaches (see Figs. 1-12) that the illumination system (optical engine/projector 100, 700, 1100e) is configured to use the collimated IR light to perform either eye tracking or iris recognition (as optical engine/projector 100, 700, 1100e with collimated IR light is implemented in WHUD, directing IR light to eye , e.g. 306 of the user of the WHUD, for the purpose of eye tracking, depicted in Figs. 1, 3-4, 7, paragraphs [87-97,107-108, 113-115, 131-136, 143, 195-197]). 


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Pierer et al. (hereafter Pierer US 20200026080 A1 in view of Huening et al. (hereafter Huening, of record) US 20100014081 A1.
Regarding claim 3, Pierer teaches (see Figs. 1-12) that the collimating optic is mounted to the illumination system (i.e. as collimated lens 136a-d, 1137, is/are mounted and integrated optical parts of the optical engine/projector 100, 700, 1100e,and are part of WHUD, paragraphs [87-89, 95-98, 143, 195-197]) configured to permit adjustment of the collimating optic along a z-axis in a direction of the collimated IR light as collimated IR light is emitted from the collimating optic (i.e. since collimation lens(es) are actively aligned for collimation in collimation direction e.g. of IR laser light, i.e. optimize spot as well as pointing for each of the respective laser diodes, see paragraphs [87-89, 95-98, 129, 146, 160]).  But Pierer is silent regarding the specific configuration of adjustment with a threaded lens barrel for threadable adjustment of the collimating optic.  
However, Huening teaches in closely related optical field of optical imaging including illumination systems (see e.g. Figs. 1-4, Abstract, paragraphs [02, 07-14, 58-59]) and further teaches collimator configuration of adjustment with a threaded lens barrel for threadable adjustment of the collimating optic (as e.g. the infrared achromatic collimating lens 34 is optimized and fitted directly into the unibody 36 and retained in place by the threaded retainer ring 35, thus providing optimized and direct fitting of collimator lens into the optical unibody.  paragraphs [58-59]). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adapt and configure the WHUD with optical engine/projector with adjustment having threaded lens barrel/body for threadable adjustment of the collimating optic according to teachings of Huening in order to provide optimized and direct fitting of collimator lens into the optical unibody, see Huening e.g. paragraphs [58-59]). 


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Pierer et al. (hereafter Pierer US 20200026080 A1 in view of Schowengerdt US 20150205126 A1 (of record). 
Regarding claim 6, Pierer teaches (see Figs. 1-12) that a beam size of the collimated RGB laser light is different than a beam size of the collimated IR light (i.e. since IR and RGB light may pass through same imaging, collimating optic/lens 736, 1137 due to wavelength dependence the IR light is collimated to different size than RGB light at least to an extent, see paragraphs [paragraphs [95-98, 131-133, 143, 195-197], Figs. 7,11E ), but Pierer is silent regarding the beam size of the collimated IR light being about 0.5 mm by 0.5 mm.
However, Schowengerdt teaches in the same field of invention of virtual and augmented reality systems and methods (see e.g. Figs. 2-6, Title, Abstract, paragraphs [2, 15-22, 44-52, 110-117]) and further also teaches that beam size of the reduced-beam size collimated light being about 0.5 mm by 0.5 mm (i.e. as the AR/VR with accommodation tracking system includes waveguides stack and optics using ½ mm diameter pinhole lens configuration where scanned light display is using 0.5 mm diameter beam to scan the eye, therefore providing that the beam is always interpreted as in-focus, see Schowengerdt paragraphs [114-116]). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Schowengerdt of using collimated reduced beam size of 0.5 mm diameter beam to scan the eye for the size of the collimated beam size of IR light in the optical engine system of Pierer in order to provide that the beam is always interpreted as in-focus, (see Schowengerdt paragraphs [114-116]).


Response to Arguments

Applicant's arguments filed in the Remarks dated 06/28/2021 regarding amended claim 1 have been fully considered but are moot because the new ground of rejection does not rely on the primary reference of Bohn, applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIN PICHLER whose telephone number is (571)272-4015.  The examiner can normally be reached on Monday-Friday 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas K Pham can be reached on (571)272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARIN PICHLER/            Primary Examiner, Art Unit 2872